United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 25, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-20951
                         Summary Calendar


CLARENCE W. BILBREW,

                                      Plaintiff-Appellant,

versus

GARY L. JOHNSON, EXECUTIVE DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION; DOUG DRETKE; J. P.
GUYTON; ROBERT CHANCE, Senior Warden Central Unit; TOMMIE
HAYNES, Assistant Warden Central Unit,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:05-CV-1598
                       --------------------

Before KING, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Clarence W. Bilbrew, Texas prisoner # 882188, filed a 42

U.S.C. § 1983 complaint, which was dismissed by the district

court as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

Bilbrew filed a timely notice of appeal, and he has requested a

certificate of appealability (COA).    Bilbrew’s COA motion is

denied as unnecessary.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-20951
                                 -2-

     Bilbrew argues that the confiscation of his personal

property constituted a breach of state and federal law.   He

maintains that prisoners who are engaged in federal litigation

are entitled, as a class, to First Amendment protections with

regard to person and property.   He also maintains that, as a

rule, prisoners who are engaged in federal litigation are

unconstitutionally injured when evidence relating to pending

litigation is not maintained for safekeeping.   We decline to

consider any of these arguments because they are raised for the

first time on appeal.   See Leverette v. Louisville Ladder Co.,

183 F.3d 339, 342 (5th Cir. 1999).

     Bilbrew argues that the district court abused its discretion

in dismissing his complaint prior to service upon the defendants

and without allowing Bilbrew to conduct discovery.   The district

court was authorized to issue a sua sponte dismissal order, and

it was not required to allow discovery prior to doing so.

See § 1915(e).   Bilbrew’s argument that his complaint would not

have been dismissed if he had been allowed to make more specific

pleadings and his contention that the district court failed to

review the evidence are frivolous and unsupported by the record.

     Bilbrew challenges the district court’s denial of his motion

to stay the proceedings.   However, by failing to challenge the

district court’s reasons for denying that motion, Bilbrew has

abandoned the issue.    See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
                            No. 05-20951
                                 -3-

       A dismissal as frivolous under § 1915(e)(2)(B) is reviewed

for an abuse of discretion.    Newsome v. EEOC, 301 F.3d 227, 231

(5th Cir. 2002).    A complaint is frivolous if it lacks “an

arguable basis in law or fact.”    Id.   Bilbrew argues that the

district court erred in dismissing his claim that prison

officials retaliated against him for his use of the prison

grievance system.    His allegations in the district court,

however, were based on his own personal beliefs and were

insufficient to give rise to a retaliation claim.     See Johnson v.

Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997); Whittington v.

Lynaugh, 842 F.2d 818, 819-21 (5th Cir. 1988).

       Bilbrew challenges the district court’s dismissal of his

claim that he was deprived of his property without due process of

law.    However, because Texas has adequate postdeprivation

remedies for the confiscation of prisoner property, Bilbrew may

not raise this claim in this § 1983 action.     See Murphy v.

Collins, 26 F.3d 541, 543-44 (5th Cir. 1994); Sheppard v.

Louisiana Bd. of Parole, 873 F.2d 761, 763 (5th Cir. 1989);

Aguilar v. Chastain, 923 S.W.2d 740, 743-44 (Tex. Ct. App. 1996).

Moreover, contrary to Bilbrew’s assertion, the failure of

individual prison officials to follow the prison’s administrative

rules with regard to the taking and handling of prisoner property

did not, without more, raise a constitutional issue.     See Myers

v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996).
                            No. 05-20951
                                 -4-

     The district court dismissed Bilbrew’s claims of deliberate

medical indifference as frivolous because they were wholly

conclusional.   Bilbrew’s appellate argument in this regard is

likewise fatally vague.   He has thus failed to show that the

district court erred in dismissing this claim.   His challenge to

the district court’s dismissal of his conspiracy claim is

similarly doomed by his failure to provide any specific facts to

support his contention that the district court failed to examine

his evidentiary proffers.

     Bilbrew has not shown any error regarding the district

court’s dismissal of his complaint as frivolous.    His appeal

lacks arguable merit and is therefore dismissed as frivolous.

See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983).   Bilbrew is reminded that he is barred under 28

U.S.C. § 1915(g) from proceeding in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   Bilbrew v. Wright, No. 05-20637 (5th Cir. Dec.

14, 2006)(decided after the notice of appeal in the instant

case).   We caution Bilbrew to review all pending appeals and to

withdraw any that are frivolous.

     COA DENIED AS UNNECESSARY; APPEAL DISMISSED.